internal_revenue_service department of the treasury washington dc significant index no person to contact kkk eker keke ker keke ree kkkeeeee rrr kerr kkk re rkkee re ee kkk kek krekekekekekkekkekee telephone number id te kee kkk keke kkkekrekekekeekrerkee keke keke keke eker ek kkk ek kk ek better reply to e op e ep t attn ke r rk rk kr kkk kkk kek kkk kkk kek kekeekekkekekrkekek mar date a legend state a employer m plan x plan y plan z ek keke kkk ke kkekekeke kr kr kek kk kkk kkk keke eee kekekkekekek orr rrr rrr eer ker kerr ere kr er rk kk keke kek kkk kkk kk kek kek ke rkekeekkek keke or kek kk kkk keke keke keke ee kekrkekeekkekkeekk kkk kkk kkk kkk kkekeekekkkeekkkekk kkk kkk ke kkk kr kr keke keke keke ree eek kee keekeeee kkk kek keke kkk keke keke kr keke kkekkeeeek dear meekkkkkkekkkkekke this is in response to a ruling_request dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative with respect to an arrangement described under sec_403 of the internal_revenue_code code the following facts and representations have been submitted on your behalf plan x a plan intended to allow elective_deferrals of salary under sec_403 of the code was established effective march state a which is exempt from tax under sec_501 the code and was restated effective date by employer m an organization in of under sec_2_1 and dollar_figure of plan x all reguiar exempt cla sec_3 employees of employer m are eligible to participate in plan x except employees who are covered by a collective bargaining agreement employees who are nonresident_aliens with no u s source income leased employees and employees who are current participants in either plan y or plan z other arrangements described under sec_403 of the code and maintained by employer m eligible employees commence participation in plan x on the first day of the payroll_period following the completion of a year_of_service an anniversary year in which he or she has at least hours_of_service rekkkkekkkkkekkk kkk kkk kr kek under article iii of plan x three types of employer contributions salary contributions may be made reduction contributions and after tax contributions sec_3_2 and sec_3_2 of plan x provide that participants may make salary reduction contributions or after tax contributions pursuant to a salary reduction agreement which may be made or changed only once per calendar_quarter salary reduction contributions are made under sec_3_1 of plan x for each payroll_period percent of the for which an eligible_employee makes salary reduction contributions or after-tax contributions equal to percent of basic compensation employer m will make employer contributions for the employee equal to employee's basic compensation_for the payroll_period basic compensation is defined in sec_1 of plan x to include regular salary and any pay for paid time off which is paid in cash including amounts deferred pursuant to code sec_125 sec_401 sec_402 compensation is also limited to the extent required by sec_401 as incorporated by sec_403 under section-4 of plan x employer contributions and after tax contributions for highly compensated participants taken together may not exceed the limits of sec_401 m of the code employer and after tax contributions are also subject_to the other code limitations discussed below or b h under sec_4 of plan x the total amount of employer and salary reduction contributions to be made with respect to a participant for a calendar_year may not exceed the participant's exclusion_allowance for the year under sec_403 of the code employer salary reduction and after tax contributions made with respect to a participant for a calendar_year may not exceed the maximum permitted annual_addition for the year under sec_415 under sec_402 sec_403 deferrals made under plans y and z for the participant are taken into account in determining the applicable limits and the total amount of any elective and under section of plan x contributions are invested as the participant directs among such annuity_contracts issued by insurance_companies or custodial accounts investing in the shares of one or more regulated_investment_companies as employer m makes available from time to time shall be nontransferable as provided in sec_1 sec_3_4 of plan x employer salary reduction and after tax contributions are paid over to the annuity_contract issuer or custodial_account custodian as soon after each payroll_period as the amounts can be reasonably segregated each annuity_contract available under plan x under kkk keke keke kekeekekekekkkekek under article vi of plan x participants are at all times fully vested in all contributions and attributable income made under plan x plan x except as may otherwise be provided in a qualified_domestic_relations_order amounts held in an annuity_contract or custodial_account may be withdrawn no earlier than a participant's death or other separation_from_service under articles vii and ix of under section of plan x all amounts are payable in in a manner consistent with sec_403 of the code general all amounts held in an annuity_contract or custodial_account other than those held as of date are payable to a participant beginning no later than the april following the calendar_year in which he or she attains age or retires whichever is later as required by sec_403 any loans hardship withdrawals or any other withdrawals while the participant is an employee section c custodial accounts will also comply with direct_rollover rules similar to those required by sec_401 require by sec_403 all annuity_contracts and finally under of the code of plan x plan x does not provide for as under the establishment and purpose section of plan to the extent any plan x provision is inconsistent with x any annuity_contract or custodial_account agreement provision the plan x provision will control based on the foregoing facts and representations your authorized representative has requested rulings that b of the code plan x satisfies the requirements of section contributions including elective_deferrals under plan x are not includible in the income of the participants so long as the amounts do not exceed the limitations of sec_403 of the code and under sec_72 and sec_403 of the code all distributions from plan x will be taxed sec_403 of the code provides that amounts contributed by an employer to purchase an annuity_contract for an employee are excludable from the gross_income of the employee in the year contributed to the extent of the applicable_exclusion allowance as defined in sec_403 services for an employer which is exempt from tax under sec_501 sec_501 educational_institution as defined in section or the employee performs services for an an organization described in of the code provided the employee performs of the code as ree kekkekekkkkekekekrekekekekekk kek of the code a state a political the annuity_contract a ii of the code which is a state or an agency_or_instrumentality of b subdivision of any one or more of the foregoing is not subject_to sec_403 employee's rights under the contract are nonforfeitable except for failure to pay future premiums is purchased under a plan which meets the nondiscrimination requirements of sec_403 the case of the case of a salary reduction agreement the plan meets the requirements of sec_401 the code provides further that the employee shall include in his gross_income the amounts actually distributed under such contract in the year distributed as provided in sec_72 of the code a contract purchased by a church and a contract purchased under a plan which provides of the code except in in sec_403 such contract the of sec_403 b e of the code provides that in the a contract purchased under a plan which provides a of the code requires a code sec_403 b case of salary reduction agreement the contract must meet the requirements of sec_401 a arrangement which provides for elective_deferrals to limit such deferrals under the arrangement in combination with any other qualified_plans or arrangements providing for elective_deferrals of an employer maintaining such plan the limitation in effect under sec_402 for taxable years beginning in such calendar_year of the code section to of the code except as provided in sec_403 custodial_account described in sec_403 as an annuity_contract for all purposes of the code of the code a is treated sec_403 provides that the amounts paid_by a qualifying employer to a custodial_account which satisfies the requirements of sec_401 shall be treated as amounts contributed by the employer for an annuity_contract for his employee if the amounts are to be invested in regulated_investment_company stock to be held in that custodial_account and under the custodial_account no such amounts may be paid or made available to any distributee before the employee dies attains age separates from service becomes disabled within the meaning of sec_72 or in the case of contributions made pursuant to a salary reduction agreement encounters financial hardship sec_403 b b provides that a custodial_account shall which satisfies the requirements of sec_401 be treated as an organization described in sec_401 solely for purposes of subchapter_f and subtitle f with respect to amounts received by it investment thereof and income from krrekkkkkeekrerererekkekkeee sec_401 of the code provides that a custodial a qualified_trust under section account shall be treated a sec_401 if the assets thereof are held by a bank as defined in sec_408 or another person who demonstrates to the satisfaction of the secretary that the manner in which he will hold the assets will be consistent with the requirements of sec_401 sec_402 of the code provides generally that the elective_deferrals of any individual for any taxable_year shall be included in such individual's gross_income to the extent the amount of such deferrals exceeds dollar_figure sec_402 of the code provides that the limitation under paragraph to any amount in excess of dollar_figure by the amount of any employer contributions for the taxable_year used to purchase an annuity_contract under sec_403 of the code under a salary reduction agreement shall be increased but not sec_402 of the code provides that in the case of for i dollar_figure ii dollar_figure reduced a qualified_employee of a qualified_organization with as modified by sec_402 of respect to employer contributions to purchase an annuity_contract under sec_403 of the code under a salary reduction agreement the limitation of sec_402 the code of the code any taxable_year shall be increased by whichever of the following is the least by amounts not included in gross_income for prior taxable years by reason of this paragraph or the excess of dollar_figure multiplied by the number of years_of_service of the employee with the qualified_organization over the employer contributions described in paragraph made by the organization on behalf of such employee for prior taxable years determined in the manner prescribed by the secretary means any education organization hospital home health service agency health and welfare service agency church_or_convention_or_association_of_churches and includes any organization described in sec_414 b ii of the code completed years_of_service with the qualified_organization a qualified_organization for these purposes and a qualified_employee means any employee who has iii sec_1 b -1 b of the income_tax regulations provides in pertinent part applicable to amounts contributed by the employer for an annuity_contract as employee to take a reduction in salary or to forego an increase in salary but only to the extent such amounts are earned by the employee after the agreement becomes that the exclusion_allowance is an agreement with an a result of kor kkk kkk khaki ek kek kk kk the agreement must be legally binding and in effect and the employee is not permitted to effective irrevocable with respect to amounts earned while the agreement is make more than one such agreement with his employer during any taxable_year amounts which are contributed under any further agreement made by such employee during the same taxable_year beginning after such date the employee may be permitted however to terminate the entire agreement with respect to amounts not yet earned the exclusion shall not apply to any effective for tax years beginning after december sbjpa provides that the frequency that an section a of the small_business job protection act of employee is permitted to enter into a salary reduction agreement the salary to which such an agreement may apply and the ability to revoke such an agreement shall be determined under the rules applicable to cash or deferred elections under sec_401 of the code sec_415 of the code provides in relevant that an annuity_contract described in sec_403 b part shall not be considered as an annuity_contract described in sec_403 unless it satisfies the sec_415 limitations in sec_403 the preceding sentence applies only to the portion of the annuity_contract exceeding the sec_415 limitations and the amount of the contribution for such portion shall reduce the exclusion_allowance as provided for by sec_403 b in the case of an annuity_contract described under sec_415 of the code contributions to a sec_403 plan for a limitation_year are generally limited to the lesser_of compensation a dollar_figure or of b sec_403 of the code requires that of the code with respect to benefits accruing arrangements pursuant to sec_403 satisfy requirements similar to the requirements of sec_401 after december date distributions made after december of sec_401 a rollovers of distributions made after december of the code contains provisions for direct in addition this section requires that in taxable years ending after such the requirements section of the code are met of the code must for sec_401 of the code provides generally for a mandatory benefit_commencement_date at age specifies required_minimum_distribution rules for the payment of benefits from qualified_plans beginning after date section a of the and for taxable years kkk keke kee ere kee kkekekekek sbjpa amended sec_401 required_beginning_date means april year following the later of the calendar_year in which the employee attains age or the calendar_year in which the employee retires to provide that the term of the calendar sec_403 of the code provides generally that sec_403 annuity_contract distributions attributable to contributions made pursuant to a salary reduction agreement within the meaning of sec_402 c attains age separates from service dies becomes disabled within the meaning of sec_72 code or in the case of hardship provide for the distribution of any income attributable to such contributions in the case of hardship of the code may be paid only when the employee such contract may not of the with respect to your ruling requests you represent an employer described in sec_403 of that employer m the code has established plan kx as its sec_403 b program for certain of its employees participant's salary reduction contributions are fully vested and nonforfeitable at all times is not subject_to sec_403 transferability are present in plan x as required by sec_401 plan x the restrictions on or a plan x correctly limits under sec_403 of the distributions made pursuant to the salary the code reduction agreement to attainment of age separation_from_service or hardship sec_403 contributions in accordance with sec_403 of the code and g requirements and limits on and in addition plan x satisfies the plan x also properly provides rules under section c for direct rollovers and transfers as required by sec_401 of the code plan x complies under sec_3_4 and with all of the requirements of sec_403 including the requirement that contributions are invested in custodial accounts investing in the shares of one or more regulated_investment_companies of the code accordingly based on the foregoing law and facts we conclude with respect to ruling_request number one that plan x satisfies the requirements of sec_403 of the code with respect to ruling requests number two and three since we concluded above that plan x satisfies the requirements of sec_403 of the code we conclude that kek ker eek kkk ek keke kek rhee ek contributions including elective_deferrals under plan x are not includible in the income of the participants so long as the amounts do not exceed the limitations of sec_403 of the code and that all distributions from plan xx will be taxed under sec_72 and sec_403 of the code this ruling does not extend to any operational violations of sec_403 by plan x future the nondiscrimination requirements of sec_403 the code where applicable in either form or operation this ruling has not addressed whether plan x meets of now or in the a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours signed joyor b floyd joyce e floyd chief employee_plans technical branch enclosures deleted copy of this letter notice of intention to disclose
